DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 45-47 and 49-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 33 and 38 of U.S. Patent No. 9,025,635 (hereinafter Goutain ‘635). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of Goutain ‘635 discloses the limitations of claims 45-47 and 49-51.

Regarding claim 45, Goutain ‘635 discloses: an apparatus comprising a white lighting device, a multi-colored lighting device, a flat panel device, a beam projector device, or a display device; 1 to N laser diode devices configured to provide light for the apparatus, wherein N ranges from 2 to 50, at least one of the 1 to N laser diode devices comprises gallium and nitrogen, and each of the 1 to N laser diode devices is configured to emit a laser beam characterized by a wavelength ranging from 390 nm to 485 nm; a free space with a non-guided characteristic capable of transmitting the laser beam from each of the 1 to N laser diode devices; an optical device configured to receive the laser beam from each of the 1 to N laser diode devices; a free space optics included in the optical device and configured to create one or more free space optical beams; the one or more optical beams characterized by a selected wavelength range, a selected spectral width, a selected power, and a selected spatial configuration; wherein the selected power in the one or more free space optical beams is 5 W or greater; a phosphor 

Regarding claim 46, Goutain ‘635 discloses: wherein the phosphor material is configured to operate in a mode selected from a reflective mode, a transmissive mode, and a combination of a reflective mode and a transmissive mode, and the phosphor material is coupled to an optical element or to a metal (claim 9).

Regarding claim 47, Goutain ‘635 discloses: further comprising a thermal path from the 1 to N laser diode devices to the heat sink characterized by a thermal impedance; wherein the output beam is characterized by an optical output power degradation of less than 20% in 500 hours when the 1 to N laser diode devices are operated at the output power and with a substantially constant input current at a base temperature of about 25 degrees Celsius (claim 1).

Regarding claim 49, Goutain ‘635 discloses: wherein the selected power in the one or more free space optical beams is greater than 20 W, greater than 50 W, or greater than 100 W (claim 33).

Regarding claim 50, Goutain ‘635 discloses: wherein the 1 to N laser diode devices comprise a plurality of laser diode devices; and wherein the system further comprising an optical coupler configured to optically couple a plurality of laser beams into the output beam (claim 1).

Regarding claim 51, Goutain ‘635 discloses: an apparatus comprising a white lighting device, a multi-colored lighting device, a flat panel device, a beam projector device, or a display device; a support member; 1 to N laser diode devices configured to provide light for the apparatus, wherein each of the 1 .

Claims 45-48 and 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7 and 8 of U.S. Patent No. 9,371,970 (hereinafter Goutain ‘970). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of Goutain ‘970 discloses the limitations of claims 45-48 and 50.

Regarding claim 45, Goutain ‘970 discloses: an apparatus comprising a white lighting device, a multi-colored lighting device, a flat panel device, a beam projector device, or a display device; 1 to N laser diode devices configured to provide light for the apparatus, wherein N ranges from 2 to 50, at least one of the 1 to N laser diode devices comprises gallium and nitrogen, and each of the 1 to N laser diode devices is configured to emit a laser beam characterized by a wavelength ranging from 390 nm to 485 nm; a free space with a non-guided characteristic capable of transmitting the laser beam from each of the 1 to N laser diode devices; an optical device configured to receive the laser beam from each of the 1 to N laser diode devices; a free space optics included in the optical device and configured to create one or more free space optical beams; the one or more optical beams characterized by a selected 

Regarding claim 46, Goutain ‘970 discloses: wherein the phosphor material is configured to operate in a mode selected from a reflective mode, a transmissive mode, and a combination of a reflective mode and a transmissive mode, and the phosphor material is coupled to an optical element or to a metal (claim 6).

Regarding claim 47, Goutain ‘970 discloses: further comprising a thermal path from the 1 to N laser diode devices to the heat sink characterized by a thermal impedance; wherein the output beam is characterized by an optical output power degradation of less than 20% in 500 hours when the 1 to N laser diode devices are operated at the output power and with a substantially constant input current at a base temperature of about 25 degrees Celsius (claim 1).

Regarding claim 48, Goutain ‘970 discloses: wherein the phosphor material is thermally coupled to the support member along a continuous thermal gradient toward a selected portion of a heat sink region within a vicinity of the support member (claim 7).

Regarding claim 50, Goutain ‘970 discloses: wherein the 1 to N laser diode devices comprise a plurality of laser diode devices; and wherein the system further comprising an optical coupler configured to optically couple a plurality of laser beams into the output beam (claim 8).

Claims 51-54 and 56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 9,835,296 (hereinafter Goutain ‘296). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of Goutain ‘296 discloses the limitations of claims 51-54 and 56.

Regarding claim 51, Goutain ‘296 discloses: an apparatus comprising a white lighting device, a multi-colored lighting device, a flat panel device, a beam projector device, or a display device; a support member; 1 to N laser diode devices configured to provide light for the apparatus, wherein each of the 1 to N laser diode devices are coupled to the support member, N ranges from 2 to 50, at least one of the 1 to N laser diode devices comprises gallium and nitrogen, and each of the 1 to N laser diode devices is configured to emit a laser beam characterized by a wavelength ranging from 390 nm to 485 nm; an optical fiber configured to receive the laser beam from each of the 1 to N laser diode devices by optical coupling and to provide an output beam characterized by a selected wavelength range, a selected spectral width, a selected power, and a selected spatial configuration, wherein the selected power in the output beam is 5 W or greater; and a phosphor material optically coupled to the output beam from the optical fiber, wherein the support member is configured to transport thermal energy from the 1 to N laser diode devices to a heat sink (claim 1).

Regarding claim 52, Goutain ‘296 discloses: wherein the phosphor material is configured to operate in a mode selected from a reflective mode, a transmissive mode, and a combination of a reflective mode and a transmissive mode, and the phosphor material is coupled to an optical element or to a metal (claim 6).

Regarding claim 53, Goutain ‘296 discloses:  further comprising a thermal path from the 1 to N laser diode devices to the heat sink characterized by a thermal impedance; wherein the output beam is characterized by an optical output power degradation of less than 20% in 500 hours when the 1 to N laser diode devices are operated at the output power and with a substantially constant input current at a base temperature of about 25 degrees Celsius (claim 1).

Regarding claim 54, Goutain ‘296 does not disclose: wherein the selected power in the output beam is greater than 20 W, greater than 50 W, or greater than 100 W.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a lighting system comprising laser diode devices outputting an output beam at a selected power. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the selected power of the output beam by routine experimentation.

Regarding claim 56, Goutain ‘296 discloses: wherein the optical coupling of the laser beam from each of the 1 to N laser diode devices to the optical fiber is provided with free-space optics (claim 1).

Claims 45-62, 67 and 68 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-13 and 15 of U.S. Patent No. 10,247,366 (hereinafter Goutain ‘366). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of Goutain ‘366 discloses the limitations of claims 45-62, 67 and 68.

Regarding claim 45, Claim 1 of Goutain ‘366 discloses the claimed limitations.

Regarding claim 46, Claim 2 of Goutain ‘366 discloses the claimed limitations.

Regarding claim 47, Claim 1 of Goutain ‘366 discloses the claimed limitations.

Regarding claim 48, Claim 3 of Goutain ‘366 discloses the claimed limitations.

Regarding claim 49, Goutain ‘366 does not disclose: wherein the selected power in the one or more free space optical beams is greater than 20 W, greater than 50 W, or greater than 100 W.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a lighting system comprising laser diode devices outputting an output beam at a selected power. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the selected power of the output beam by routine experimentation.

Regarding claim 50, Claim 4 of Goutain ‘366 discloses the claimed limitations.

Regarding claim 51, Claim 6 of Goutain ‘366 discloses the claimed limitations.

Regarding claim 52, Claim 7 of Goutain ‘366 discloses the claimed limitations.

Regarding claim 53, Claim 6 of Goutain ‘366 discloses the claimed limitations.

Regarding claim 54, Goutain ‘366 does not disclose: wherein the selected power in the output beam is greater than 20 W, greater than 50 W, or greater than 100 W.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a lighting system comprising laser diode devices outputting an output beam at a selected power. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the selected power of the output beam by routine experimentation.

Regarding claim 55, Claim 8 of Goutain ‘366 discloses the claimed limitations.

Regarding claim 56, Claim 9 of Goutain ‘366 discloses the claimed limitations.

Regarding claim 57, Claim 10 of Goutain ‘366 discloses the claimed limitations.

Regarding claim 58, Claim 11 of Goutain ‘366 discloses the claimed limitations.

Regarding claim 59, Claim 12 of Goutain ‘366 discloses the claimed limitations.

Regarding claim 60, Claim 11 of Goutain ‘366 discloses the claimed limitations.

Regarding claim 61, Claim 13 of Goutain ‘366 discloses the claimed limitations.

Regarding claim 62, Claim 15 of Goutain ‘366 discloses the claimed limitations.

Regarding claim 67, Claim 1 of Goutain ‘366 discloses the claimed limitations.

Regarding claim 68, Claim 2 of Goutain ‘366 discloses the claimed limitations.

Claims 63-66 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,247,366 (hereinafter Goutain ‘366) in view of Kimura et al. (2002/0118715). 

Regarding claim 63, Goutin ‘366 discloses: a support member; 1 to N laser diode devices configured to provide light for the apparatus, wherein each of the 1 to N laser diode devices are coupled to the support member, wherein N ranges from 2 to 50, at least one of the 1 to N laser diode devices comprises gallium and nitrogen, and each of the 1 to N laser diode devices is configured to emit a laser beam characterized by a wavelength ranging from 390 nm to 485 nm a free space optics with a non-guided characteristic capable of transmitting the laser beam from each of the 1 to N laser diode devices to an optical fiber or light guide; an optical fiber or light guide configured to receive the laser beam from each of the 1 to N laser diode devices by optical coupling and to provide an output beam characterized by a selected wavelength range, a selected spectral width, a selected power, and a selected spatial configuration, the output beam being characterized by an optical output power of at least 0.5 W; and a phosphor material optically coupled to the output beam from the optical fiber, wherein the phosphor material is configured to operate in a mode selected from a reflective mode, a transmissive mode, or a 
Goutain ‘366 does not disclose: the free space optics selected from one or more of a fast axis collimating (FAC) lens and a slow axis collimating (SAC) lens.
Kimura et al. disclose: the free space optics selected from one or more of a fast axis collimating (FAC) lens and a slow axis collimating (SAC) lens (collimating lens B must be one of a fast axis collimating lens or slow axis collimating lens) to couple a laser beam into a fiber (Fig. 6, [0009]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Goutain’366 by adding a fast axis or slow axis collimating lens between the optical fiber and laser diodes devices in order to couple the output from the laser diodes devices into the optical fiber. 

Regarding claim 64, Goutain ‘366 as modified disclose: wherein the optical coupling of the laser beam from each of the 1 to N laser diode devices to the optical fiber is provided with a lensed fiber (claim 8).

Regarding claim 65, Goutain ‘366 as modified disclose: wherein the optical coupling of the laser beam from each of the 1 to N laser diode devices to the optical fiber is provided with free-space optics (claim 1).

Regarding claim 66, Goutain ‘366 as modified disclose: wherein the 1 to N laser diode devices comprise a plurality of laser diode devices; and wherein the system further comprising an optical coupler configured to optically combine a plurality of laser beams and the combined plurality of laser beams are optically coupled to the optical fiber (see the rejection of claim 66).

Claims 45-62, 67 and 68 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-13 and 15 of U.S. Patent No. 10,655,800 (hereinafter Goutain ‘800). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of Goutain ‘800 discloses the limitations of claims 45-62, 67 and 68.

Regarding claim 45, Claim 1 of Goutain ‘800 discloses the claimed limitations.

Regarding claim 46, Claim 2 of Goutain ‘800 discloses the claimed limitations.

Regarding claim 47, Claim 1 of Goutain ‘800 discloses the claimed limitations.

Regarding claim 48, Claim 3 of Goutain ‘800 discloses the claimed limitations.

Regarding claim 49, Goutain ‘800 does not disclose: wherein the selected power in the one or more free space optical beams is greater than 20 W, greater than 50 W, or greater than 100 W.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a lighting system comprising laser diode devices outputting an output beam at a selected power. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the selected power of the output beam by routine experimentation.

Regarding claim 50, Claim 4 of Goutain ‘800 discloses the claimed limitations.

Regarding claim 51, Claim 6 of Goutain ‘800 discloses the claimed limitations.

Regarding claim 52, Claim 7 of Goutain ‘800 discloses the claimed limitations.

Regarding claim 53, Claim 6 of Goutain ‘800 discloses the claimed limitations.

Regarding claim 54, Goutain ‘800 does not disclose: wherein the selected power in the output beam is greater than 20 W, greater than 50 W, or greater than 100 W.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a lighting system comprising laser diode devices outputting an output beam at a selected power. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the selected power of the output beam by routine experimentation.

Regarding claim 55, Claim 8 of Goutain ‘800 discloses the claimed limitations.

Regarding claim 56, Claim 9 of Goutain ‘800 discloses the claimed limitations.

Regarding claim 57, Claim 10 of Goutain ‘800 discloses the claimed limitations.

Regarding claim 58, Claim 11 of Goutain ‘800 discloses the claimed limitations.

Regarding claim 59, Claim 12 of Goutain ‘800 discloses the claimed limitations.

Regarding claim 60, Claim 11 of Goutain ‘800 discloses the claimed limitations.

Regarding claim 61, Claim 13 of Goutain ‘800 discloses the claimed limitations.

Regarding claim 62, Claim 15 of Goutain ‘800 discloses the claimed limitations.

Regarding claim 67, Claim 11 of Goutain ‘800 discloses the claimed limitations.

Regarding claim 68, Claim 2 of Goutain ‘366 discloses the claimed limitations.

Claims 63-66 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,655,800 (hereinafter Goutain ‘800) in view of Kimura et al. (2002/0118715). 

Regarding claim 63, Goutin ‘800 discloses: a support member; 1 to N laser diode devices configured to provide light for the apparatus, wherein each of the 1 to N laser diode devices are coupled to the support member, wherein N ranges from 2 to 50, at least one of the 1 to N laser diode devices comprises gallium and nitrogen, and each of the 1 to N laser diode devices is configured to emit a laser beam characterized by a wavelength ranging from 390 nm to 485 nm a free space optics with a non-guided characteristic capable of transmitting the laser beam from each of the 1 to N laser diode devices to an optical fiber or light guide; an optical fiber or light guide configured to receive the laser beam from 
Goutain ‘366 does not disclose: the free space optics selected from one or more of a fast axis collimating (FAC) lens and a slow axis collimating (SAC) lens.
Kimura et al. disclose: the free space optics selected from one or more of a fast axis collimating (FAC) lens and a slow axis collimating (SAC) lens (collimating lens B must be one of a fast axis collimating lens or slow axis collimating lens) to couple a laser beam into a fiber (Fig. 6, [0009]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Goutain’366 by adding a fast axis or slow axis collimating lens between the optical fiber and laser diodes devices in order to couple the output from the laser diodes devices into the optical fiber. 

Regarding claim 64, Goutain ‘800 as modified disclose: wherein the optical coupling of the laser beam from each of the 1 to N laser diode devices to the optical fiber is provided with a lensed fiber (claim 8).

Regarding claim 65, Goutain ‘800 as modified disclose: wherein the optical coupling of the laser beam from each of the 1 to N laser diode devices to the optical fiber is provided with free-space optics (claim 1).

Regarding claim 66, Goutain ‘800 as modified disclose: wherein the 1 to N laser diode devices comprise a plurality of laser diode devices; and wherein the system further comprising an optical coupler configured to optically combine a plurality of laser beams and the combined plurality of laser beams are optically coupled to the optical fiber (see the rejection of claim 66).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minsun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828